Citation Nr: 0308080	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  94-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) prior to 
August 12, 1993.  

(The issues of entitlement to fee basis outpatient chelation 
therapy; entitlement to service connection for various 
disabilities and applications to reopen previously denied 
claims of service connection for other disabilities; and 
entitlement (of the veteran's son) to the payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for periods enrollment in college from September 
1990 to May 1995, are the subjects of separate decisions of 
the Board.)  



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to March 
1961 and from April 1961 to August 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the RO that 
denied a claim for a TDIU from the date of the veteran's 
retirement from the military.  

In a December 1998 decision, the Board denied the veteran's 
claim for an increased rating for service-connected 
degenerative arthritis of the lumbar spine and increased from 
10 to 40 percent the rating assigned for the service-
connected degenerative arthritis of the left hip.  

In addition, the Board noted that the RO had raised 
additional issues and "referred" those matters to the RO for 
appropriate action.  Thereafter, the veteran appealed to the 
United States Court of Appeals for Veterans Claims.  

In an April 2000 Order, the Court granted an Joint Motion 
filed that same month by VA's Office of General Counsel (OGC) 
and the veteran's attorney, vacating that part of the Board's 
decision that referred a claim of TDIU to the RO and 
remanding for additional proceedings in this regard.  

The Board points out that in an April 1997 decision the RO 
established a 100 percent schedular rating for the veteran's 
service-connected bilateral blindness, effective on August 
12, 1993.  

As such, the issue in appellate status is as characterized 
hereinabove (i.e. a claim for TDIU subsequent to August 12, 
1993 was rendered moot by the April 1997 action).  See 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  



FINDINGS OF FACT

1.  On June 23, 1986, the RO received from the veteran a 
claim for increased compensation based on unemployability.  
This was the first such claim received.  

2.  On June 23, 1986, service connection was in effect for 
chorioretinitis, left eye, with a 30 percent evaluation 
assigned.  

3.  In an April 1997 decision the RO awarded a 100 percent 
schedular evaluation for the veteran's demonstrated blindness 
of both eyes, effective on August 12, 1993.  

4.  Prior to August 12, 1993, it was not factually 
ascertainable that the veteran was totally disabled for VA 
compensation purposes.  



CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability prior to August 
12, 1993, are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400(o), 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed and that no further assistance to the appellant is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

As will be discussed hereinbelow, earlier effective date 
claims, such as the one before the Board in the decision 
below, generally involve a determination as to when a claim 
was received or when entitlement arose, whichever date is 
later.  The relevant evidence to review is already of record, 
and the veteran does not claim otherwise.  

In any event, the Statement of the Case issued in January 
2001 provided the veteran with the laws and regulations 
pertinent to his claim, and a May 2002 Supplemental Statement 
of the Case provided the dictates of the VCAA and the 
implementing regulations.  These documents provided adequate 
notification of the information necessary to substantiate the 
claim.  

In addition, during the course of this appeal development was 
undertaken to associate with the claims folder pertinent 
medical records, to include records from the Social Security 
Administration (SSA) collected in conjunction with a 
favorable decision rendered by that agency in November 1986, 
explained hereinbelow.  

The Board finds that the veteran has been provided notice of 
the information and evidence necessary to substantiate the 
claims (see Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
and he has been afforded ample opportunity to submit such 
information and evidence; and, the record has been 
sufficiently developed.  As such, no further assistance is 
necessary in order to comply with the dictates of the VCAA.  

In this case, a review of the file shows that, in the Board's 
opinion, a claim for increased compensation based on 
individual unemployability was received at the RO on June 23, 
1986.  

In this regard, the Board notes that, in a statement received 
on that date, the veteran stated that, due to his poor vision 
and health, he had been totally disabled due to service-
connected disabilities since August 1981.  

The Board notes that, in other statements of record, it has 
been contended that a TDIU is warranted from the time the 
veteran separated from service (in 1977).  

In any event, by a rating action dated in April 1997, the RO 
assigned a 100 percent disability evaluation for the 
veteran's service-connected bilateral blindness effective on 
August 12, 1993.  

As noted, the veteran and his representative contend, in 
substance, that the veteran was entitled to a TDIU from the 
time when he left service.  As noted, the issue here is 
whether he is entitled to a TDIU at any point prior to August 
12, 1993.  

In this regard, it is noted that total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total (and, as of August 12, 1993, the 
schedular rating was total), when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2002).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extra-schedular basis may be 
established, in exceptional cases, when the veteran is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. 
§ 4.16(b) (2002).  

The governing legal criteria provide that the effective date 
of an increase in compensation award will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later; or, the earliest date as of which it is factually 
ascertainable that an increase in disability (in this case, 
to the point of being totally disabling) had occurred if the 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (o)(1)-(2) (2002).  

Initially, the Board points out that evidence of record does 
not indicate that a TDIU claim, informal or otherwise, was 
submitted prior to June 23, 1986.  

Specifically, a review of the file does not indicate that at 
any point to June 1986, the veteran specifically indicated 
that his service-connected disability(ies) hindered his 
ability to maintain or obtain proper employment; and that 
contemporaneous medical evidence at least suggested that he 
was unemployed due to any or all of his service-connected 
disabilities.  

As such, consideration of a claim for a total rating for 
compensation purposes based on individual unemployability 
prior to June 23, 1986, is not warranted.  See Roberson v. 
Principi, , 251 F.3d 1378 (2001); Bowling v. Principi, 15 
Vet. App. 1 (2001).  

That said, the specific focus here is on whether it is 
factually ascertainable that in June 1986 or thereafter - and 
prior to August 1993 - a TDIU was warranted.  The Board notes 
that, by Hearing Officer's decision of March 1996, the 
evaluation assigned for the veteran's service-connected low 
back disability was increased to 40 percent effective on June 
23, 1986.  

In addition, as of June 1986, service-connection was also in 
effect for choioretinitis, left eye, rated at 30 percent 
disabling at the time, degenerative joint disease of the 
right and left hips, each evaluated as 10 percent disabling, 
and two other disabilities evaluated as noncompensable.  
Therefore, a combined 70 percent disability evaluation was in 
effect as of June 1986.  See 38 C.F.R. § 4.25 (2002).   

As such, as of the date of the claim the veteran met the 
minimum requirements for a TDIU under the provisions of 
38 C.F.R. § 4.16(a), detailed hereinabove.  The record also 
reflects that the veteran had also been entitled to special 
monthly compensation on account of the anatomical loss of one 
(the left) eye, effective from March 1981, under the 
provisions of 38 U.S.C.A. § 1114(k).  

Thus, this issue essentially turns on whether it is 
demonstrated that the veteran was unable to secure or follow 
a substantially gainful occupation due to his service-
connected disabilities after June 1986 and prior to June 
1993.  

Turning to the relevant medical evidence of record, it is 
noted that a February 1986 private medical record reflects 
that corrected vision on the right was noted to be 20/400 and 
on the left only light perception; however, the veteran was 
diagnosed with apparent central visual loss and peripheral 
visual loss with no evidence of organic ophthalmic cause.  

An examiner who reviewed this record in a mid-April 1986 
indicated that the objective evidence of the veteran's severe 
visual impairment continued to escape detection and that the 
evidence of his visual abilities far exceeded his subjective 
acuities.  

The examiner was not convinced that the veteran had severe 
visual impairment at that time, noting that he "obviously" 
saw better than he admitted.  On private neuro-ophthalmic 
consultation of April 1986, the examiner essentially 
indicated that he was unable to accurately measure the 
veteran's level of visual acuity.  

The report of a June 1986 private psychiatric examination 
reflects diagnoses of a severe psychosis and a personality 
disorder, with decreased visual acuity and arthritis also 
indicated.  

In summarizing the evaluation, the examiner related the 
veteran was an extremely volatile, agitated and psychotic 
individual who had multiple delusions, and that "[h]e ha[d] 
not been able to function or secure a job due to his 
emotional as well as physical condition."  

A VA examination was accomplished in October 1986, the report 
of which reflects a diagnosis of moderate degenerative 
arthritis of the lumbar spine and hip joints.  On special 
neuropsychiatric examination he was diagnosed with a paranoid 
personality disorder, with no signs of a psychotic disorder.  

A VA social and industrial survey was accomplished in 
November 1986 that notes the veteran's failing eyesight and 
that "[d]ue in great part to his emotional status he [was] 
severely impaired socially and industrially."  

A VA orthopedic examination was accomplished in March 1993, 
the report of which reflects a moderate to severe limitation 
of lumbar spine motion with no other abnormalities and that 
joints other than the cervical spine, shoulders and right 
knee were essentially within normal limits.  

The examiner related that it was difficult to draw any clear 
conclusions concerning the veteran's musculoskeletal problems 
secondary to a difficult evaluation (among other things, a 
coherent history could not be obtained and the veteran did 
not willingly participate in the examination).  

The relevant medical evidence of record does not reflect that 
the veteran's service-connected disabilities rendered him 
unemployable at any time between June 1986 and August 1993.  

In support of his claim, the veteran points out that the SSA 
determined that he was totally disabled in 1981 and that as 
such, essentially, VA should do likewise.  

Indeed, the record reflects that, by a decision dated in 
November 1986, SSA found that the veteran was entitled to a 
period of disability commencing in August 1981.  To the 
extent that it is contended that this decision demonstrates 
that the veteran was unemployable for VA compensation 
purposes, the Board notes that this is but one piece of 
information to be examined, and that the Board is obligated 
to review all pertinent evidence and set forth a decision 
based on the totality of the evidence in accordance with all 
applicable legal criteria.  

The Board further notes that this evidence is not, in and of 
itself, medical evidence.  That being said, the Board points 
out that in their decision, SSA concluded that "while...the 
medical records [did] not reflect physical impairments 
producing significant functional limitations" the veteran's 
"psychiatric impairments would significantly limit his 
ability to perform work. . ."  

In this decision, it was noted that, while the veteran 
alleged to have become impaired due to visual impairment, 
among other things, his primary impairments were a 
psychiatric disorder and a borderline personality disorder.  

The Board has considered the contentions set forth by the 
veteran and his representative, but notes the governing legal 
criteria in this case are specific in that an effective date 
for an award is based on the date of receipt of the veteran's 
claim, or the date entitlement arose, whichever is later.  

The evidence of record simply does not demonstrate that 
between June 1986 and August 1993 the veteran's overall 
disability picture was to the degree that a TDIU was 
warranted.  

Indeed, the record sufficiently demonstrates that he was 
unemployable prior to August 1993; however, it is clear that 
this was due to nonservice connected disabilities, primarily 
psychiatric and personality disorders.  

The Board points out that compensation is payable for certain 
combinations of service-connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability, as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct. 38 C.F.R. § 3.383(a) (2002).  

To the extent that it is contended that a 100 percent 
evaluation was warranted in 1986 pursuant to this regulation, 
the Board points out that the evidence does not indicate that 
the veteran suffered from right eye blindness prior to August 
1993.  As such, prior to that time, a 100 percent was not 
warranted under this regulation.  

Consequently, his claim of entitlement to a TDIU prior to 
August 12, 1993 (when the schedular 100 percent rating was 
established), is denied.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2002).  

In reaching this conclusion the Board finds that the evidence 
of record is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107 (West 2002).  



ORDER

Entitlement to a TDIU prior to August 12, 1993 is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

